This case was tried before R. McMillan, district judge of McClain county, and resulted in a judgment in favor of the defendants in error, who were defendants in the lower court. The plaintiffs in error bring the case to this court by petition in error and transcript.
The case was docketed in this court on December 4, 1912, and on that date summons in error was issued, but was not returned and filed in this court until May 3, 1915. However, the return of the officer shows that each of the defendants in error was duly served December 12, 1912. While the long delay in making the return is evidence of inexcusable negligence, yet the return shows the service to have been regular, which gives this court jurisdiction of the cause.
We recommend that the motion to dismiss be overruled.
By the Court: It is so ordered. *Page 35